 40321 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent argues that employee De Michele was dischargedsolely because she misrepresented her authority to act in the name
of the Respondent, as allegedly demonstrated by the testimony of in-
surance agent Linda Bermas. Bermas testified that De Michele told
her that Respondent's president, Shapiro, wanted the price quote for
the group dental insurance. In our view, the Respondent has isolatedone statement that constituted only a small part of the conversations
between De Michele and Bermas that spanned several telephone
conversations between them concerning the dental plan. We note that
Bermas answered similar questions in a manner indicating that she
had simply assumed that De Michele was calling at Shapiro's re-
quest. We find, on examination of the entire record concerning the
telephone conversations between Bermas and De Michele, that De
Michele did not misrepresent her authority to act in the name of the
Respondent, especially in light of the fact that the judge credited De
Michele's testimony that she did not misrepresent herself and that
he cast doubt on Bermas' credibility.The judge stated erroneously that De Michele received the insur-ance agent Bermas' price quote for the dental coverage by overnight
mail rather than that she received it by messenger. This inadvertent
error does not affect our result.We find merit in the General Counsel's exceptions to the judge'sfailure to include an expunction remedy, and we shall modify the
Order accordingly.2In adopting the judge's conclusions that the Respondent violatedSec. 8(a)(1) of the Act by discharging De Michele for her protected
concerted activity and that she did not lose the protection of the Act,
we find it unnecessary to rely on his alternative reasoning that even
if De Michele had misrepresented herself to Bermas that she was
acting for Shapiro, such conduct would not be of such a serious na-
ture so as to remove it from the protection of the Act.3We find that a narrow cease-and-desist order is appropriate be-cause the Respondent has not been shown to have a proclivity to
violate the Act or to have had a general disregard for employees'
statutory rights. See Hickmott Foods, 242 NLRB 1357 (1972). Ac-cordingly, we shall modify the recommended Order and substitute anew notice.Harvest Communications, Inc. and Piera DeMichele. Case 2±CA±27852April 26, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn November 9, 1995, Administrative Law JudgeHoward Edelman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed exceptions and a supporting
brief and a reply brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order3asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Har-
vest Communications, Inc., New York, New York, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 1(b).
``(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed by Section 7 of the Act.''2. Insert the following as paragraph 2(b) and reletterthe subsequent paragraphs.``(b) Remove from its files any references to the dis-charge of Piera De Michele and notify her in writing
that this has been done and that the Respondent will
not use the evidence of this discharge against her in
any way.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge employees or fail or refuseto reinstate them in consequence of their participation
in an employee health insurance program or other pro-
tected concerted activity for the purpose of mutual aid
and protectionWEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Piera De Michele immediate and fullreinstatement to her former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to her seniority or any other rights or privi-
leges enjoyed and WEWILL
make her whole for anyloss of earnings and other benefits resulting from her
discharge, less any net interim earnings, plus interest.WEWILL
notify her that we have removed from ourfiles any reference to her discharge and that the dis-
charge will not be used against her in any way.HARVESTCOMMUNICATIONS, INC. 41HARVEST COMMUNICATIONS1The General Counsel contends that Bellucci is a supervisor with-in the meaning of Sec. 2(11) of the Act. Respondent contends that
Bellucci is an employee within the meaning of Sec. 2(11) of the Act,
and that her title as vice president is honorary. Since the super-
visory-agent issue is not necessary for the disposition of this case,
I do not decide it.2Cruz was unable to recall whether she had faxed the list toBermas. I credit De Michele. De Michele impressed me as a credible
witness. She was able to recall with detail the facts of this case, not-
withstanding some initial nervousness which I attribute to appearing
in court and giving testimony. I was impressed with her overall de-
meanor. Cruz, on the other hand gave somewhat vague testimony in
this and other areas. I attribute some of her vagueness to the fact
that she is still presently employed and was in the presence of Sha-
piro when Shapiro returned from vacation, found out about De
Michele's activity, and ordered De Michele's discharge as set forth
below.Geoffrey Dunham, Esq., for the General Counsel.Perry S. Heidecker, Esq. and Richard Milman, Esq. (Milman& Heidecker), for the Respondent.DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. This casewas tried before me on July 19, 1995, in New York, New
York. On September 29, 1994, Piera De Michele, an individ-
ual, filed a charge against Harvest Communications, Inc.
(Respondent). On November 16, a complaint issued alleging
that Respondent discharged its employee, De Michele, be-
cause she engaged in protected concerted activities, in viola-
tion of Section 8(a)(1) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses and the briefs filed by counsel for
the General Counsel and counsel for the Respondent, I make
the followingFINDINGSOF
FACTRespondent is a New York corporation engaged in the op-eration of a full service advertising agency. Respondent an-
nually derives from this operation an annual gross income in
excess of $500,000. Respondent, during the course of this
operation annually purchases advertising services valued in
excess of $50,000 from corporations in States other than the
State of New York. It is admitted, and I find that Respondent
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.De Michele began working for Respondent as an executivesecretary on March 30, 1993.Although there is no labor organization that represents Re-spondent's employees, Respondent provided its employees
with health insurance. The insurance carrier was Guardian
Insurance Company. Such insurance did not provide for den-
tal coverage.On September 1, 1994, De Michele spoke with EuniceBellucci, Respondent's vice president, employed by Re-
spondent as an account executive.1Bellucci asked DeMichele to contact Lynn Bermas, Respondent's insurance
broker, to obtain some insurance claim forms. At this time,
Respondent's president, Ronnie Shapiro, was on vacation and
Linda Cruz, Respondent's office manager, was sick.On September 2, De Michele was engaged in casual con-versation with employee Deborah Fitzgerald and Catherine
Johnson, an admitted supervisory employee. De Michele re-
counted her conversation with Bellucci, described above.
Fitzgerald told De Michele that as long as she was going to
contact Bermas she might inquire about the possibility of ob-
taining dental coverage.On September 6, De Michele made her first telephonecontact with Bermas. Shapiro was still out of the office, on
vacation. De Michele asked about the insurance forms re-
quested by Bellucci, and then asked about the possibility ofobtaining dental coverage as part of the employees overallmedical plan. Bermas told De Michelle that it would be pos-
sible, but that she would have to obtain a list of 75 percent
of the employees covered by the present medical plan who
wanted such dental coverage. Bermas then told De Michele
that she would have to get back to her with some additionalinformation that she was unsure of at present. During this
conversation De Michele did not in any way indicate that she
was calling on behalf of Shapiro, nor did Bermas inquire
about such representation. Following this conversation De
Michele told Fitzgerald and Johnson that she had contacted
Bermas, described their conversation and told them that she
would get back to them when Bermas got back to her.Several days later De Michele spoke to Bermas and wasinformed that in addition to the 75-percent requirement, Re-
spondent would have to contribute some unspecified amount
of the additional cost for such dental coverage. De Michele
asked Bermas if she would get back to her with a ``quoted''
amount and Bermas agreed to do so.Thereafter, De Michele and Fitzgerald spoke to the em-ployees on an individual basis, told them of the requirements
for dental coverage, and compiled a list of the required 75-
percent employee compliment. De Michele typed the names
of the employees who wanted the dental coverage and left
it on Cruz' desk to be faxed over to Bermas. Cruz had re-
turned to work by this time, but Shapiro was still on vaca-
tion. Cruz was aware of the solicitation conducted by De
Michele and Fitzgerald. Later that day De Michele asked
Cruz whether she had faxed the list to Bermas, and Cruz re-
sponded that she had. Cruz' name was on the fax.2On or about September 20, Bermas had prepared the``quotation,'' but was unable to fax it because of a problem
in the fax transmission. Bermas then telephoned Respond-
ent's office to speak to Cruz, since her name was on the
above-described fax. De Michele took the call and informed
Bermas that Cruz was out sick again and Shapiro was still
out on vacation. Bermas told De Michele that she was hav-
ing some difficulty in transmitting the requested information
by fax, but she would transmit the information by overnight
mail.When De Michele received the overnight mail sent byBermas she telephoned her to thank her. Cruz was still out,
Shapiro had returned from vacation that morning. At this
time Bermas told De Michele that Shapiro would have to
write a letter indicating her approval of the eligible employ-
ees receiving dental coverage.Bermas admitted that De Michele had never, in any man-ner represented to her that she was representing Shapiro in
this matter, but that she merely assumed it because it was
Cruz that sent her the fax with the list of employees inter-
ested in dental coverage. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3As set forth above in fn. 2, I found Cruz' testimony vague andat times not credible, especially when the issue was her participation
in aiding De Michele concerning her efforts to obtain information
from Bermas concerning dental coverage. I am certain that this con-
versation with Shapiro strongly and adversely affected her credibility
since Shapiro left the clear impression that she would fire any one
who was directly involved in contacting Bermas and obtaining infor-
mation concerning dental plan coverage.Following her conversation with Bermas, De Michelespoke to Fitzgerald and asked her if she would ask Shapiro
to sign the letter that she had drafted. Fitzgerald agreed.At about 3:30 p.m. Fitzgerald spoke with Shapiro and toldher that a number of employees were interested in dental
coverage and it would cost her no money. Shapiro said this
was great. Fitzgerald then told her that she would have to
sign a letter that had been prepared and send it to Bermas.
Shapiro then asked Fitzgerald if someone had been speaking
to Bermas. Fitzgerald told her that De Michele had spoken
to Bermas. Fitzgerald testified that Shapiro became visibly
angry and left the room.Shapiro immediately called Cruz into her office. Cruz pre-sented herself. Shapiro, visibly angry, told Cruz that Fitzger-
ald had given her a letter concerning employee dental plan
coverage and asked her to sign it. Shapiro then asked Cruz
why Bermas had given all this information out to De
Michele. Cruz replied that she believed that De Michele was
representing her.3Shapiro then telephoned Bermas and asked her why shehad given any information to De Michele concerning dental
plan coverage. Bermas explained that De Michele had called
asking for dental plan information and since this conversa-
tion was followed by Cruz' fax containing the list of the 75
percent employed interested in dental plan coverage, she as-
sumed that De Michele had been authorized. I believe that
Bermas would have supplied such information to any em-
ployee who called, but testified to an assumption of such au-
thorization only because of Shapiro's anger at her giving De
Michele such information coupled with her fear of losing
Shapiro's business. Immediately following this conversation,
Shapiro ordered Cruz to notify De Michele that she was ter-
minated.At about 5 p.m., before Cruz spoke to De Michele, Sha-piro summoned De Michele to her office. Shapiro accused
De Michele of calling the insurance company without obtain-
ing her permission, and stated that she found such conduct
``very offensive.'' De Michele explained that Shapiro was
out of town and that she had been asked to call the insurance
agent on another matter by another employee. Shapiro then
abruptly left her office. A few minutes later Cruz told De
Michele that she was terminated.There was no Respondent rule or anything similar whichin any way prohibited employees from contacting the insur-
ance broker concerning the employees' present health cov-
erage or any additional coverage.Analysis and ConclusionsSection 7 of the Act guarantees to employees the right toengage in concerted activities for their mutual aid and protec-
tion. An employee is engaged in protected concerted activity
when they act in concert with other employees to improve
their working conditions. Eastex, Inc. v. NLRB, 437 U.S. 556(1978). The discharge of an employee for engaging in pro-tected concerted activity is a violation of Section 8(a)(1) ofthe Act. Rinke Pontiac Co., 216 NLRB 239, 241, 242 (1975).The credible facts establish that De Michele acted in con-cert with other employees. Her initial call to Bermas resulted
because she and Fitzgerald were interested in obtaining den-
tal coverage, and in furtherance of such interest Fitzgerald
made the suggestion to De Michele that she call Bermas.
Thereafter, other employees became interested in dental cov-
erage as De Michele, pursuant to Bermas' instructions, began
soliciting the employees to see if there were 75 percent of
Respondent's employee compliment interested in such cov-
erage. Her subsequent contacts with Bermas was activity en-
gaged in furtherance of obtaining dental coverage for herself
and other interested employees. It is clear that such activity
is both protected and concerted. Edward Blankstein, Inc., 245NLRB 951, 957 (1979). Accordingly, I conclude that De
Michele was engaged in protected concerted activity by her
actions in furtherance of obtaining dental coverage for Re-
spondent's employees.It is a violation of Section 8(a)(1) of the Act for an em-ployer to discharge an employee for engaging in protected
concerted activities. Rinke Pontiac, supra at 241. In order toestablish such violation, the General Counsel must establish
that a motivating factor in the employer's unlawful action
was the employee's protected concerted activities. Once such
factor is established, the burden of proof shifts to the em-
ployer to establish that such action would have taken place
in the absence of such protected concerted activities. WrightLine, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982).As set forth above, I have concluded that De Michele wasengaged in protected concerted activities in connection with
her efforts to obtain dental coverage for herself and other
employees. Based on Shapiro's admissions, it is quite clear
that such activities were the sole, reason for such discharge.
Shapiro testified that she was angry because De Michele had
spoken to other employees about obtaining dental coverage,
without her knowledge; De Michele did not speak to her ini-
tially, before engaging in activities to find out how to go
about obtaining such dental coverage; and De Michele dis-
tributed such dental coverage information obtained from
Bermas to Respondent's employees without Shapiro's knowl-
edge. Shapiro further testified that she was angry that De
Michele had engaged in such activities because they were
``not within the boundaries of (De Michele's) position and
offensive to me.''The discriminatory nature of the discharge is further estab-lished by the timing of the discharge, within a few hours fol-
lowing Shapiro's knowledge of such activity.I conclude that the General Counsel has established a clearprima face and has established its Wright Line burden.Counsel for Respondent contends that De Michele was ter-minated because she misrepresented to Bermas that she was
authorized to contact Bermas and obtain the procedure and
information necessary for the employees to obtain dental
coverage, and a quote as to what it would cost. Bermas
credibly testified that De Michele was her only contact with
Respondent concerning dental coverage, although she re-
ceived a fax from Cruz with the names of the employees in-
terested in dental coverage. Bermas testified that she simply
assumed that De Michele was authorized to represent Sha-
piro. There is simply no evidence that De Michele informed 43HARVEST COMMUNICATIONS4See generally Isis Plumbing & Heating Co., 138 NLRB 716(1962).5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Bermas that she was calling Bermas as a representative forShapiro. There is also no evidence that Bermas asked De
Michele if she was acting as a representative for Shapiro.
Moreover, Respondent had no written or oral rule which
would prohibit any employee from contacting Respondent's
insurance broker. Accordingly, I conclude that there is no
evidence to support Respondent's contention.Based on a consideration of all of the evidence in thiscase, and the contentions of the parties, I conclude that the
credible evidence clearly establishes that Respondent dis-
charged De Michele because she contacted Respondent's in-
surance agent in connection with obtaining dental coverage
for herself and other interested employees. It is also crystal
clear that De Michele's conversations with Bermas were the
very essence of her protected activity, and the sole reason for
her discharge. I therefore conclude that Respondent violated
Section 8(a)(1) of the Act by discharging its employee, De
Michele.An employee's concerted activities are generally protectedunless such employee engages in misconduct, so violent or
of such a serious nature as to render the employee unfit for
further service, or where such conduct is so egregious so as
to remove it from the protection of the Act. Firch BakingCo., 232 NLRB 772 (1977); Consumers Powers Co., 282NLRB 130, 132 (1986); Prescot Industrial Co., 205 NLRB51, 52 (1973). It is clear that even if De Michele had mis-
represented to Bermas that she was representing Shapiro,
such conduct would not be of such a serious nature so as to
remove it from the protection of the Act. Laminated Prod-ucts, 294 NLRB 816, 819 (1989).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. By discharging its employee, Piera De Michele, becauseshe engaged in protected concerted activities in connection
with seeking to obtain dental coverage for herself and other
employees, Respondent violated Section 8(a)(1) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that Respondent cease
and desist therefrom and take certain affirmative action to ef-
fectuate the policies of the Act.It having been found that Respondent unlawfully dis-charged employee Piera De Michele because of her pro-
tected, concerted activity in violation of Section 8(a)(1) of
the Act, I shall recommend that Respondent be ordered to
offer her full and immediate reinstatement to her former or
substantially equivalent position, without prejudice to her se-
niority or other rights and privileges, and make her whole for
any loss of earnings she may have suffered by reason of her
unlawful discharge, by payment other of a sum of money
equal to that which she normally would have earned from the
date of discharge to the date of a valid offer of reinstatement.
Backpay shall be computed according to the Board's policy
set forth in F.W. Woolworth Co.
, 90 NLRB 289 (1950).Payroll and other records in possession of Respondent are to
be made available to the Board, or its agents, to assist in
such computation. Interest on backpay shall be computed inaccordance with Florida Steel Corp., 231 NLRB 651(1977).4I shall further recommend that Respondent be ordered tocease and desist from ``in any other manner,'' infringing
upon the rights guaranteed employees in Section 7 of the
Act. See Skrl Die Casting, Inc., 222 NLRB 85 fn. 1 (1976).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, Harvest Communications, Inc., NewYork, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging employees or failing or refusing to rein-state them in consequence of their participation in an em-
ployee health insurance program or other protected concerted
activity for the purpose of mutual aid and protection.(b) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Piera De Michele immediate and full reinstate-ment to her former job or, if the job no longer exists, to a
substantially equivalent position, without prejudice to her se-
niority or other rights and privileges, and make her whole in
the manner set forth in the remedy section of this decision.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-
roll records and reports, and all other records necessary to
ascertain the backpay due under the terms of this Order.(c) Post at its New York, New York facility copies of theattached notice marked ``Appendix.''6Copies of the notice,on forms provided by the Regional Director for Region 2,
after being signed by Respondent's authorized representative,
shall be posted by Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by Respondent to
ensure that the notices are not altered, defaced, or covered
by any other material(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.